

EXHIBIT 10.1


FHLBank San Francisco
2012 PRESIDENT’S INCENTIVE PLAN




PLAN PURPOSE
To optimize individual and Bank performance in accomplishing Board-approved
goals and objectives.


PLAN OBJECTIVES
To motivate the Bank President to exceed individual and Bank goals that support
the Bank's mission and strategic plan. To attract and retain an outstanding
executive by providing a competitive total compensation program, including an
annual incentive award opportunity.


ELIGIBILITY
The 2012 participant is the Bank President.


The Bank President must be employed by the Bank through December 31, 2012 to be
eligible for an incentive award under the 2012 plan. A Bank President hired,
promoted, or who takes a leave of absence during the plan year is eligible to
participate on a pro-rata basis. A Bank President hired or promoted on or after
October 1st may be eligible to participate during the current plan year at the
discretion of the Board.


INCENTIVE GOALS AND MEASURES


Incentive Goals
For the Bank President there are individual and Bank goals, which are weighted.
The individual goal(s) support the Bank-wide goals (See 2012 Short-Term
Incentive Plan Goals and Measures) and objectives.


The three Bank goals for 2012 are:


1.
2012 Risk Management Goal: Complete the 2012 Enterprise Risk Management
Governance Program Deliverables.



2.
2012 Franchise Enhancement Goal: Position the Bank and the FHLBank System to
remain an integral component of the changing housing and financial services
markets. Continue to meet the Bank's mission objectives within these markets as
they are currently structured, but also influence and adapt to structural
changes in those markets.



3.
2012 Community Investment Goal: Support and promote the Bank's Affordable
Housing Program and Community Investment Programs.



Incentive Goal Achievement Measures
The plan rewards levels of goal achievement are as follows:
Achievement Level
Measure Definition
Far Exceeds


The most optimistic achievement level that far exceeds expected performance.


Exceeds


An optimistic achievement level that exceeds expected performance.


Meets


Performance that is expected under the Bank's Plan.


Threshold


Minimum level of performance that must be achieved for awards to be paid.













Actual achievement of Bank goals is subject to adjustment for changes resulting
from changes in financial strategies or policies, any significant change in Bank
membership, as well as other factors determined by the Board. Impacts of OTTI
credit charges are excluded from the Meets achievement level and measurement of
performance for the Adjusted Return on Capital Spread component of the Franchise
Enhancement Goal. Impacts of dividend benchmark variances to plan are also
excluded from the measurement of Adjusted Return on Capital Spread performance.

1

--------------------------------------------------------------------------------






2

--------------------------------------------------------------------------------



AWARD DETERMINATION AND OPPORTUNITY
Any award will be based on success in achieving the individual and Bank goals,
and on the overall performance. At yearend, accomplishments will be assessed and
a percentage of achievement will be determined for each goal and any award
determination will be at the discretion of the Board.
Percentage of Achievement Scale
Aggregate Goal Achievement
Award Range (Percentage of 2012 Base Salary)


0% - 150%
150% = Far Exceeds
50%
 
125% = Exceeds
48%
 
100% = Meets
40%
 
75% = Threshold
20%





For each goal, the percentage of achievement will be multiplied by the
applicable weights. Each weighted achievement will then be added to determine
the total weighted achievement. The basis for any award opportunity for the
participant is total weighted achievement. Total weighted achievement from
Threshold achievement level (75-99%) is below the Meets achievement level and,
therefore, results in an award less than one granted for achieving the Meets
achievement level. Total weighted achievement below the Threshold achievement
level normally will not result in an incentive award. The Board of Directors has
full discretion to modify any and all incentive payments. Incentive compensation
reductions may be made, but are not limited to the following circumstances: (i)
if errors or omissions result in material revisions to the Bank's financial
results, information submitted to a regulatory or a reporting agency, or
information used to determine incentive compensation payouts; (ii) if
information submitted to a regulatory or a reporting agency is untimely; or,
(iii) if the Bank does not make appropriate progress in the timely remediation
of examination, monitoring, or other supervisory findings and matters requiring
attention.


APPROVAL OF INCENTIVE AWARDS
The incentive award is approved by the Board of Directors prior to payment. The
Board of Directors has full discretion to approve any award, including an award
for achievement below Threshold. Awards will be considered by the Board of
Directors at the January 2013 Board meeting or as soon thereafter as reasonably
practicable.


PLAN ADMINISTRATION AND IMPLEMENTATION
The Board of Directors oversees the administration and interpretation of the
Plan.




President and CEO Goal Weights
 
Corporate Goal Weights
Goal Weight (includes individual goals)
Individual
N/A
10.0%
Risk Management
30.0%
20.0%
Franchise Enhancement
50.0%
45.0%
Community Investment
20.0%
18.0%
Total
100.0%
100.0%







Payments under this plan are subject to approval by the Board of Directors. Any
awards will be distributed as soon as administratively possible following the
effective date of Board approval. All compensation and incentive plans are
subject to review and revision at the Bank's discretion. Such plans are reviewed
regularly to ensure they are competitive and equitable. Executive Officer
compensation and benefit programs are subject to Federal Housing Finance Agency
review and oversight, and payments made under such programs may be subject to
the Agency's approval under applicable laws and regulations in effect from time
to time.

3